Citation Nr: 0823278	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the veteran has offered 
competent evidence regarding an injury to the right knee he 
experienced during active duty service.  Specifically, while 
the separation examination in February 1956 indicated a 
negative X-ray for medial condyle tibia-prominent, he 
submitted contemporaneous letters he and his wife (then 
fiancé) wrote discussing a knee injury in November 1955.  
Furthermore, private medical evidence from February 1962 
reflected a prior injury to the right knee and identified a 
loose body and possible tear to the lateral ligament, neither 
of which were attributed to recent trauma.

Further, medical records reflect that the veteran is 
currently diagnosed with right knee osteoarthritis, 
chondromalacia patella, suspected tear of the lateral 
meniscus, cystic lesion within the dorsal tibia, and 
intraarticular loose body; however, there is insufficient 
competent medical evidence of record to make a decision if 
his current right knee disorders are related to an in-service 
injury.  Therefore, an examination and medical opinion are 
required to determine the nature and etiology of his right 
knee disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his right knee 
disability.  With regard to each 
diagnosed disorder of the right knee, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or higher) 
that the veteran's right knee disorder is 
related to service.  

The examiner is directed to accept the 
veteran's statements consistent with the 
record as to an injury of the right knee 
sustained while playing sports in 
service.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




